IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






No. PD-0470-07


ARTHUR LEE WILLIAMS, Appellant

v.


THE STATE OF TEXAS





On Discretionary Review of Case 09-06-000103-CR of the
Ninth Court of Appeals,

Montgomery County




 Womack, J., filed a concurring opinion.


	I agree with the Court's statement, ante, at 11, that "'destroy' is distinct from  'alter.'" I
write only to say that, while "destroy" and "alter" are different, they may not be mutually
exclusive. When something is destroyed, it may be said to have been altered.

Filed   November 26, 2008.
Publish.